 



Exhibit 10.16
RENT-A-CENTER, INC.
FORM OF LONG-TERM INCENTIVE CASH AWARD
          THIS AGREEMENT, made as of the ___ day of ______, ___, by and between
Rent-A-Center, Inc. (the “Company”) and ______ (the “Executive”), pursuant to
the Amended and Restated Rent-A-Center, Inc. Long-Term Incentive Plan (the
“Plan”).
          1. Long-Term Incentive Cash Award. Subject to the vesting and other
terms and conditions set forth in this Agreement, the Company hereby grants to
the Executive a cash award of $______, of which $______ will be subject to
adjustment pursuant to Exhibit A (the “Award”) under the Plan.
          2. Provisions of the Plan Control. The provisions of the Plan, the
terms of which are incorporated in this Agreement, shall govern if and to the
extent that there are inconsistencies between those provisions and the
provisions of this Agreement. The Executive acknowledges receipt of a copy of
the Plan prior to the execution of this Agreement.
          3. Vesting.
          (a) General. Subject to the further provisions of this Agreement and
provided the Executive remains continuously employed by the Company or a
subsidiary of the Company through the applicable anniversary dates or the end of
said performance period, the Executive’s right to receive payment of the Award
shall vest (if at all) with respect to:
          (i) one-eighth of the Award ($______) on each of the first four
anniversaries of the date of this Agreement;
          (ii) one-quarter of the Award ($______) on the third anniversary of
the date of this Agreement; and
          (iii) the balance of the Award ($______, subject to adjustment
pursuant to Exhibit A) at the end of the performance period described in
Exhibit A annexed to this Agreement, subject to the Company’s attainment of the
performance objectives specified in said Exhibit A.
          (b) Accelerated Vesting. If, before the applicable vesting date
described in (a) above, the Executive’s employment with the Company and its
subsidiaries is terminated due to the Executive’s death or “disability” (as
defined below), or there occurs a “change in Company ownership” (as defined
below), then the Executive’s right to receive payment of the Award (to the
extent not previously vested) will become vested on the date of such termination
of employment or immediately prior to the consummation of the change in Company
ownership, as the case may be. Notwithstanding the preceding sentence, vesting
will not accelerate by reason of a change in Company ownership unless the
Executive remains in the continuous employ of the Company or a subsidiary until
the consummation of the change in Company ownership or the Executive’s
employment is terminated sooner by the Company or a subsidiary in connection
with such change in Company ownership.

1



--------------------------------------------------------------------------------



 



          (c) Definitions. The term “disability” means the inability of
Executive to perform the principal duties of the Executive’s employment by
reason of a physical or mental illness or injury that is expected to last
indefinitely or result in death, as determined by a duly licensed physician
selected by the Company. The term “change in Company ownership” means a
transaction or series of transactions as a result of which any one person or
group of persons acquires (1) ownership of common stock of the Company that,
together with the common stock previously held by such person or group of
persons, constitutes more than 50% of the total fair market value or total
voting power of such stock, or (2) ownership of assets of the Company and its
subsidiaries having a total gross fair market value at least equal to 80% of the
total gross fair market value of all of the assets immediately prior to such
transaction or series of transactions, all as determined pursuant to the
regulations issued by the Treasury Department under Section 409A of the Internal
Revenue Code of 1986 (it being intended that a “change in Company ownership”
under this Agreement will be a permissible distribution event under said section
409A).
          4. Termination of Employment or Service. Upon the termination of the
Executive’s employment or other service with the Company and its subsidiaries
for any reason other than death or disability, the Executive’s right to receive
payment of the Award, to the extent not previously vested or terminated, will
thereupon terminate and be canceled.
          5. Restoration. The Executive has been provided and is privy to
intellectual property, trade secrets, and other confidential information of the
Company. For two years following the Executive’s termination of employment, the
Executive has agreed not to engage in any activity or provide any services which
are similar to or competitive with the Company’s business. For the same two year
period, the Executive also agreed not to solicit or induce, or cause or permit
others to solicit or induce, any employee to terminate their employment with the
Company. These covenants are set forth and agreed to in the Loyalty and
Confidentiality Agreement between the Executive and the Company (the “Loyalty
Agreement”). The parties hereto understand and agree that the promises in this
Agreement and those in the Loyalty Agreement, and not any employment of or
services performed by the Executive in the course and scope of that employment,
are the sole consideration for the Award. Further, it is agreed that should the
Executive violate or be in breach of any restrictions set forth herein or in the
Loyalty Agreement (which determination shall be made in the discretion of the
Compensation Committee of the Company’s Board of Directors), (a) the Executive
shall immediately repay to the Company, in a single cash lump sum, the amount of
any Award received by the Executive hereunder and (b) the Executive shall have
no right to receive, and shall not receive, any further Award hereunder, whether
or not such Award has otherwise vested hereunder.
          6. Cash Settlement. On the applicable vesting dates described in
Section 3 above, the Company shall pay the vested amount of the Award to the
Executive in cash. Any amount payable pursuant to Section 3(a)(iii) hereof shall
be deferred if and to the extent necessary to avoid a loss of deduction by the
Company under Section 162(m) of the Internal Revenue Code of 1986.
          7. Tax Withholding. The Company may withhold from any payments under
this Agreement all federal, state, city, or other taxes as may be required
pursuant to any law or governmental regulation or ruling.

2



--------------------------------------------------------------------------------



 



          8. No Service Rights. Nothing contained in the Plan or this Agreement
shall confer upon the Executive any right with respect to the continuation of
the Executive’s employment or other service with the Company or any subsidiary
of the Company or interfere in any way with the right of the Company or any
subsidiary of the Company at any time to terminate such relationship.
          9. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas, without regard to its principles
of conflict of laws.
          10. Miscellaneous. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and may not be modified
other than by written instrument executed by the parties.

3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Agreement has been executed as of the date
first above written.

              RENT-A-CENTER, INC.
 
       
 
  By:    
 
       
 
                  Executive

Signature Page

 



--------------------------------------------------------------------------------



 



EXHIBIT A
PERFORMANCE VESTING CONDITIONS

A-1